Citation Nr: 0431676	
Decision Date: 11/30/04    Archive Date: 12/08/04

DOCKET NO.  03-09 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for hiatal hernia.

2.  Entitlement to a disability rating in excess of 20 
percent for varicose veins with venous stasis.

3.  Entitlement to a disability rating in excess of 10 
percent for right ulnar nerve compression syndrome.

4.  Entitlement to service connection for coronary artery 
disease.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
diverticulosis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1953 to 
December 1987.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In the December 2002 rating decision, the RO continued a 30 
percent disability rating for hiatal hernia, a 20 percent 
disability rating for varicose veins with venous stasis, and 
a 10 percent disability rating for right ulnar nerve 
compression syndrome, and denied service connection for 
coronary artery disease.

In a September 1992 rating decision, the RO denied service 
connection for diverticulosis.  The veteran requested 
reconsideration of that issue in  November 1992.  The RO 
issued an administrative decision in December 1992 that 
denied service connection for diverticulosis.  The veteran 
did not appeal this decision.  The veteran attempted to 
reopen his claim in May 2002.  In December 2002, the RO 
determined that new and material evidence had not been 
submitted to reopen the claim.

The veteran testified before the undersigned Acting Veterans 
Law Judge at a video hearing in October 2004.  A transcript 
of the hearing is of record.

The issue of entitlement to service connection for coronary 
artery disease is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  The veteran's service-connected hiatal hernia is 
manifested by discomfort in the stomach area, reflux, and the 
need to induce vomit to remove a sense of obstruction in the 
esophagus.

3.  The veteran's service-connected varicose veins with 
venous stasis are manifested by scaly skin and require the 
veteran to wear knee length support hose.

4.  The veteran's service-connected right ulnar nerve 
compression syndrome is manifested by numbness of the 5th 
digit and on the ulnar surface of the 4th digit and 
difficulty with fine motor manipulation.

5.  The RO denied service connection for diverticulosis in a 
December 1992 administrative decision; the veteran was 
notified of that decision, but did not submit a notice of 
disagreement within one year.

6.  Evidence received subsequent to the RO's December 1992 
decision is cumulative or redundant and is not, either by 
itself or in connection with other evidence of record, so 
significant that it must be considered to fairly decide the 
merits of the veteran's underlying claim of entitlement to 
service connection for diverticulosis.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for hiatal hernia has not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 
4.7, 4.114, Diagnostic Code 7346 (2004). 

2.  The criteria for a disability rating in excess of 20 
percent for varicose veins with venous stasis have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.3, 4.7, 4.104, Diagnostic Code 7120 
(2004). 

3.  The criteria for a disability rating in excess of 10 
percent for right ulnar nerve compression syndrome has not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.69, 4.124a, Diagnostic 
Codes 8516, 8616, 8716 (2004).

4.  The RO's December 1992 denial of service connection for 
diverticulosis is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a) (2004).  

5.  Evidence received since the RO's December 1992 denial is 
not new and material; thus, the criteria for reopening 
veteran's claim for service connection for a diverticulosis 
have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development actions needed to fairly 
adjudicate the claims have been accomplished.

In June and October 2002 letters, VA notified the veteran of 
the legal criteria governing the claims.  In each instance, 
the veteran was given an opportunity to respond.  Thus, the 
Board finds that the veteran has received sufficient notice 
of the information and evidence needed to support his claims, 
and has been afforded ample opportunity to submit such 
information and evidence.  

The Board also finds that the June and October 2002 letters 
satisfy the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and what evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In these letters, VA requested that the 
veteran provide information to enable it to attempt to obtain 
any outstanding medical evidence pertinent to the claims on 
appeal.  The letters also invited the veteran to send in any 
evidence in his possession.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim (or 
claims).  As explained above, all of these requirements have 
been met in the instant case.  

However, Pelegrini also held that the held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time" that, or "immediately after," the Secretary 
receives a complete or substantially complete application for 
VA-administered benefits.  
In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran prior 
to the rating action on appeal.  Accordingly, the pre-
adjudication requirements of Peligrini are met.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran.  The RO has obtained the 
veteran's identified treatment records, and has arranged for 
the veteran to undergo VA examinations in connection with his 
claims.  Moreover, the veteran has been given the opportunity 
to submit evidence to support his claims, which he has done.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing, pertinent evidence that has not been obtained.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.  Under these circumstances, 
the Board finds there is no prejudice to the veteran in 
proceeding with a decision on each of the claims on appeal.

 II.  Analysis

A.  Increased Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

1.  Entitlement to a disability rating in excess of 30 
percent for hiatal hernia

The veteran is rated under 38 C.F.R. § 4.114, Diagnostic Code 
7346, for hernia hiatal.  Under DC 7346, a 30 percent rating 
is warranted for persistently recurrent epigastric distress 
with dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 100 percent rating is 
warranted for symptoms of pain, vomiting, material weight 
loss and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health.

The veteran was afforded a VA examination in November 2002 to 
assess the current severity of his service-connected hiatal 
hernia.  The veteran reported that he has to induce vomiting 
two to three times a week to remove the sense of obstruction 
in his esophagus.  He reported no real problem with 
heartburn.  He stated that he had no nocturnal regurgitation, 
nausea, vomiting, or black or bloody stools.  His weight was 
stable, although he had gained weight on a recent occasion.  
He reported taking Pepcid as needed.  

At the October 2004 hearing, the veteran testified that his 
hiatal hernia had "not really gotten worse."  He reported 
discomfort in his stomach area and reflux.  He stated that he 
had started taking medications for his disabilities.  When 
questioned about the changes in his medication, the veteran 
responded that he started taking medicines for his heart.  

The evidence of record more nearly approximates the criteria 
for a 30 percent evaluation.  Initially, the Board notes that 
the veteran has not reported a worsening of his symptoms, and 
his main complaint is discomfort and reflux and the need to 
induce vomit.  There is no evidence of material weight loss 
or any other symptom of severe impairment of health required 
for a 100 percent evaluation.

Accordingly, given the current severity of the veteran's 
symptoms, the Board concludes that a disability rating in 
excess of 30 percent rating is not warranted for the service-
connected hiatal hernia.

For all the foregoing reasons, the claim for a rating greater 
than 30 percent for a hiatal hernia, must be denied.  In 
reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the claim, the doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).

2.  Entitlement to a disability rating in excess of 20 
percent for varicose veins with venous stasis

The veteran is rated under 38 C.F.R. § 4.104, Diagnostic Code 
(DC) 7120, for varicose veins.  Under DC 7120, a 20 percent 
rating is warranted for persistent edema, incompletely 
relieved by elevation of extremity, with or without beginning 
stasis pigmentation or eczema.  A 40 percent rating is 
warranted for persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration.  A 60 
percent rating is warranted for persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration.  A 100 percent rating is warranted 
when massive board-like edema with constant pain at rest.

The veteran was afforded a VA examination to assess the 
current severity of his service-connected varicose veins with 
venous stasis in November 2002.  He reported several stasis 
ulcers on the right foot, with the most recent ulcer 
occurring in the fall of 2000.  He had no recent problems.  
He had no specific activity restrictions and he was taking no 
medications for the disability. 

Examination of the lower extremities revealed superficial 
varicosities, 2+ distal pulses, and no pedal edema.  He had 
venostasis hyperpigmentation changes on the right foot and 
evidence of a healed ulcer on the medial surface of the foot 
inferior to the malleolus.  He had no trophic changes on his 
nails.  He had dyshidrotic skin on both lower extremities 
from the knees down.  He had normal sensation of the lower 
extremities.  The examiner also noted that the veteran was 
status post vein harvesting in the left calf for a repair of 
a popliteal artery aneurysm in the left leg.

At the October 2004 hearing, the veteran testified that his 
disability had worsened since March 1992.  He stated that he 
had gotten venous stasis ulcers on his right ankle on two or 
three occasions.  He testified that he wears knee length 
support hose and that the skin around the venous stasis ulcer 
at times becomes scaly.  He denied any itching around the 
varicosities and any venous stasis change.

The symptoms of the veteran's varicose veins with venous 
stasis more nearly approximate a 20 percent evaluation.  To 
meet the criteria for a 40 percent evaluation the veteran 
must have edema and stasis pigmentation or eczema.  While the 
veteran is noted to have dyshidrotic skin on his lower legs, 
the medical evidence shows no edema of the lower extremities, 
as required for the next higher evaluation, a 40 percent 
rating.  Moreover, although the veteran reported a worsening 
of his symptoms, including ulcerations, the Board notes that 
he has not had an ulcer in over four years. 

Accordingly, given the current severity of the veteran's 
symptoms, the Board concludes that a disability rating in 
excess of 20 percent rating is not warranted for the service-
connected varicose veins with venous stasis.

For all the foregoing reasons, the claim for a rating greater 
than 20 percent for a varicose veins with venous stasis, must 
be denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the claim, the 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 
56 (1990).



3.  Entitlement to a disability rating in excess of 10 
percent for right ulnar nerve compression syndrome

The veteran is rated under 38 C.F.R. § 4.124a, Diagnostic 
Code 8516, for paralysis of the ulnar nerve.  The veteran's 
right extremity is his major, or dominant, extremity.  38 
C.F.R. § 4.69 (2004).  The provisions of 38 C.F.R. § 4.124a, 
Diagnostic Code 8516 mandate that for mild incomplete 
paralysis of the ulnar nerve on the major side, a 10 percent 
rating is appropriate.  For moderate incomplete paralysis of 
the ulnar nerve on the major side, a 30 percent rating is 
appropriate.  For severe incomplete paralysis of the ulnar 
nerve on the major side, a 40 percent rating is warranted.  
For complete paralysis of the ulnar nerve on the major side, 
with the "griffin claw" deformity, due to flexor 
contraction of the ring and little fingers, with very marked 
atrophy in the dorsal interspace and thenar and hypothenar 
eminencies; with loss of extension of the ring and little 
fingers, and inability to spread the fingers (or reverse), 
inability to adduct the thumb; and weakened flexion of the 
wrist, a 60 percent rating is appropriate.

The veteran was afforded a VA examination to assess the 
current severity of his service-connected right ulnar nerve 
compression syndrome in November 2002.  The veteran reported 
numbness of the 5th digit and numbness on the surface of the 
4th digit.  He stated that the numbness was worse with 
weather changes and with cold, wet weather.  He expressed 
difficulty with fine motor manipulation.  He reported taking 
no medication and using no assistive devices.

On examination, the veteran had 5/5 motor strength in pinch 
and pince grip of the right hand.  He had decreased sensation 
circumferentially of the 5th digit from the 
metacarpophalangeal joint distally.  He had decreased 
sensation on the ulnar surface of the 4th digit.  There were 
no trophic changes.  There was good capillary filling of the 
nail beds.  It was the examiner's impression that the veteran 
had right ulnar nerve damage resulting in paresthesia of the 
5th and half of the 4th digit on the right hand.

Having reviewing the entire evidentiary record, the Board 
concludes that the service-connected right ulnar nerve 
compression syndrome is shown to more nearly approximate the 
criteria for a mild incomplete paralysis of the ulnar nerve 
on the major side.  The only disability noted on the 
examination was numbness in his 5th and half of his 4th 
fingers of the right hand.  At his hearing, the veteran did 
not indicate that he had any greater numbness, but asserted 
that this caused him to have difficulty with fine motor 
skills.  However, his examination revealed 5/5 motor strength 
in pinch and pince grip in the right hand, indicating no 
reduction in grip strength.  In any case, even with 
impairment of fine motor skills, the level of disability in 
the veteran's right hand due to his right ulnar compression 
syndrome does not rise to the level of moderate incomplete 
paralysis, as required for a 30 percent evaluation.

Accordingly, given the current severity of the veteran's 
symptoms, the Board concludes that a disability rating in 
excess of 10 percent rating is not warranted for the service-
connected right ulnar nerve compression syndrome.

For all the foregoing reasons, the claim for a rating greater 
than 10 percent for a right ulnar nerve compression syndrome, 
must be denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the claim, the 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 
56 (1990).

B.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
diverticulosis

In a September 1992 rating decision, the RO denied service 
connection for diverticulosis.  The RO determined that the 
veteran had a history of several little pouches 
(diverticulosis), but not diverticulitis.  The RO further 
determined that the veteran was not entitled to service 
connection for diverticulosis because the little pouches 
which form in the colon are not considered to be a chronic 
disease or disability entity.  The RO stated that if 
diverticulosis had become inflamed in service and 
diverticulitis was diagnosed, then the veteran would have 
been entitled to service connection for it.  The evidence 
considered in reaching this decision included the veteran's 
service medical records, an April 1992 VA examination report, 
and statements by the veteran asserting that he had scattered 
diverticula in service and that his condition was incurred 
during service.

The veteran requested reconsideration of the rating decision 
in November 1992 and in a December 1992 administrative 
decision, the RO determined that diverticulosis is not 
considered to be a chronic disease or disability entity 
within the meaning of applicable law and since there was no 
evidence of diverticulitis, service connection could not be 
granted.  The veteran was provided with notice of the 
decision and his appellate rights.  The veteran did not 
appeal this determination and it became final.

Accordingly, the December 1992 decision is the last final 
decision on this issue as to the evidence then of record, and 
is not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  

The provisions of 38 U.S.C.A. § 5108, provide that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2004).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the 
last final denial pertinent to the veteran's claim was the 
Board's December 1990 denial of the veteran's petition to 
reopen his claim for service connection for hypertension.  
Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

As noted above, the evidence considered in the RO's December 
1992 decision consisted of the veteran's service medical 
records, including a 1985 barium enema report which showed 
several little pouches (diverticulosis), but no evidence of 
diverticulitis.

The evidence received since the RO's December 1992 decision 
includes the veteran's statements and testimony.  At the 
veteran's hearing in October 2004, he testified that 
diverticula were found in the mid-1980s during a barium enema 
procedure.  He also testified that he was not currently 
receiving treatment for diverticulosis, but was taking Zantac 
and antacid tablets for gastrointestinal problems.  

The veteran's hearing testimony and statements are not new, 
but cumulative of evidence already of record and not material 
because they do not establish the presence of a current 
diagnosis of diverticulosis.  The medical evidence from the 
mid-1980s that was referenced at the hearing was in the 
claims file prior to the 1992 decision and was considered at 
that time, and the veteran testified that he was not 
receiving current treatment for diverticulosis, so there is 
no new evidence of current disability warranting reopening 
the claim.  

In the absence of new and material evidence, the requirements 
to reopen the claim for service connection for diverticulosis 
have not been met; hence, the appeal must be denied.  As the 
veteran has not fulfilled his threshold burden of submitting 
new and material evidence to reopen the finally disallowed 
claim, the benefit-of-the-doubt doctrine is not applicable.  
See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).




ORDER

Entitlement to a disability rating in excess of 30 percent 
for hiatal hernia is denied.

Entitlement to a disability rating in excess of 20 percent 
for varicose veins with venous stasis is denied.

Entitlement to a disability rating in excess of 10 percent 
for right ulnar nerve compression syndrome is denied.

New and material evidence has not been received to reopen the 
claim for service connection for diverticulosis.


REMAND

After having carefully reviewed the record, the Board finds 
that the requirements of the VCAA have not been satisfied 
with respect to the issue of entitlement to service 
connection for coronary artery disease (CAD).  The Board 
notes that the VCAA specifically provides that the duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  VCAA.  
38 U.S.C.A. § 5103A(b)(1),(2).

Service medical records show that the veteran was treated for 
high cholesterol and mild hypertension while in service.  The 
veteran now contends that his in-service high cholesterol was 
a symptom or trigger of CAD.  The Board finds that a medical 
opinion is necessary to determine if CAD had its onset in 
service due to the veteran's elevated cholesterol levels and 
hypertension.

Hence, the Board finds that additional examination is needed 
to fully and fairly evaluate the claim for service connection 
for CAD on appeal.  See 38 U.S.C.A. § 5103A(d).  The veteran 
is hereby advised that failure to report to the scheduled 
examination, without good cause, may well result in a denial 
of the claim.  See 38 C.F.R. § 3.655 (2003).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to the 
scheduled examination, the RO must obtain and associate with 
the claims file copies of any notice(s) of the date and time 
of the examination sent to the veteran by the pertinent VA 
medical facility.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claims on appeal.  

Accordingly, this case is REMANDED for the following action: 

1.  The RO should arrange for the veteran 
to undergo VA heart examination at an 
appropriate medical facility.  The entire 
claims file, to include a complete copy 
of this REMAND, must be made available to 
the physician designated to examine the 
veteran, and the report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies (to include audiometric 
testing) should be accomplished, and all 
clinical findings should be reported in 
detail. 

The examiner should offer an opinion, 
based on examination and review of the 
record, and consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that currently 
demonstrated coronary artery disease is 
related to the veteran's high cholesterol 
and mild hypertension in service.  
 
The examiner should set forth all 
examination findings, along with the 
complete rationale for all opinion 
expressed and conclusions reached (to 
include, as appropriate, citation to 
specific evidence of record), in a 
typewritten report.
 
2.  If the appellant fails to report to 
any scheduled examination(s), the RO 
should obtain and associate with the 
record (a) copy(ies) of any notice(s) of 
the date and time of the examination(s) 
sent to the veteran by the pertinent VA 
medical facility.  

3.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate, as appropriate, 
the veteran's claims currently in 
appellate status, in light of all 
pertinent evidence and legal authority.  

5.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes citation 
to all additional legal authority 
considered, as well as clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration 



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	G. STROMMEN
	Acting Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



